ACCEPTED
                                                                                        04-14-00670-CR
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    4/6/2015 2:21:53 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                                No. 04-14-00670-CR

STATE OF TEXAS                           §   IN THE COURT OF APPEALS
                                                              FILED IN
                                                         4th COURT OF APPEALS
                                                          SAN ANTONIO, TEXAS
VS.                                      §   FOURTH JUDICIAL   DISTRICT
                                                         4/6/2015 2:21:53 PM
                                                           KEITH E. HOTTLE
SIMON RENE GARCIA                        §   BEXAR COUNTY, TEXAS Clerk


           FOURTH, UNOPPOSED MOTION FOR EXTENSION OF
                    TIME TO FILE OPENING BRIEF

From the 175th District Court of Bexar County, Texas
Trial Court No. 2012-CR-10101
Hon. Mary Roman, Judge Presiding

      In accordance with Tex. R. App. Pro. 10.5(b)(1), the undersigned counsel

submits his “Fourth, Unopposed Motion to for Extension of Time to File Opening

Brief,” and shows as follows:

      This Court’s current briefing deadline is Monday, April 6, 2015. This Court

has graciously granted three previous continuances (totaling 90 days). However,

for the following reasons, counsel is compelled to request an additional (and final)

extension to complete Appellant’s brief, specifically, for an additional 14 days.

      Counsel has previously explained how almost a month of this time was spent

recuperating from shoulder surgery, and, his need for requesting more than the

usual time to complete briefing in another, slightly older case before the Court,

State v. Luis Arnaldo Baez, Cause No. 04-14-00374-CR, which had extraordinarily

complex issues, most of first impression in Texas, and for which he was granted a

fourth (and final) extension of time to file that brief. The brief was filed on March

                                                                                     1
16, and totaled 118 pages. Time shared between the two cases now compels

counsel to make this final request for additional time.

      Moreover, Counsel has filed motion-briefs before this Court in State v.

Arrington, Cause No. 04-12-00430-CR (4/02//2015), and State v. Villarreal, Cause

No. 04-11-00771-CR (3/24/2015), and, has requested extensions of time in Mr.

Arrington’s case - and will be doing so in Mr. Villarreal’s case - for a rehearing in

each case.

      The undersigned counsel reiterates that he is a solo practitioner with a full

trial, appellate and post-conviction practice. Counsel will not ask for any

additional time to file Appellant’s opening brief, and again expresses his

appreciation for the Court’s patience.

      Counsel represents, as an officer of the Court, that he has expended his

efforts to the fullest, in attempting to meet the Court’s deadlines, without

sacrificing the Appellant’s right to effective assistance on appeal. Mr. Garcia’s

case involves a murder conviction carrying a 30-year sentence.

      On Friday, April 6th, 2015, the undersigned counsel consulted with the

assistant to Mr. Enrico Valdez, Asst. Dist. Atty., Ms. Jeanette Canales, with

the Appellate Division of the Bexar County District Attorneys Office, and she

informed the undersigned counsel that his office was unopposed to the

requested, final extension of time.



                                                                                    2
      WHEREFORE,          PREMISES       CONSIDERED,       Appellant   respectfully

requests that this Court grant the requested 14-day extension of time to Monday,

April 20, 2015, to file his opening brief.

                                 Respectfully submitted,

                                 Jorge G. Aristotelidis
                                 Tower Life Building
                                 310 South St. Mary’s Street
                                 Suite 1830
                                 San Antonio, Texas 78205
                                 210-277-1906
                                 jgaristo67@gmail.com

                           By:   /s/ JORGE G. ARISTOTELIDIS
                                 SBN: 00783557




                                                                                  3
                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 6th day of April, 2015 a copy of the foregoing

“Fourth, Unopposed Motion for Extension of Time to file Opening Brief” has been

delivered to the Appellate Section of the Bexar County District Attorney’s Office,

via email.



                                       /s/ JORGE G. ARISTOTELIDIS




                                                                                     4